 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SHANNON O. MURPHY ESQ. SR., DBA                   No. 2:20-cv-00303-JAM-CKD PS
     SHEETMETAL & ASSOCIATES,
12
                        Plaintiff,
13                                                     ORDER
            v.
14
     COLONY INSURANCE COMPANY,
15
                        Defendant.
16

17

18          Plaintiff is proceeding in this action pro se. Plaintiff has requested authority pursuant to

19   28 U.S.C. § 1915 to proceed in forma pauperis. This proceeding was referred to this court by

20   Local Rule 302(c)(21).

21          Plaintiff has submitted the affidavit required by § 1915(a) showing that plaintiff is unable

22   to prepay fees and costs or give security for them. Accordingly, the request to proceed in forma

23   pauperis will be granted. 28 U.S.C. § 1915(a).

24          The federal in forma pauperis statute authorizes federal courts to dismiss a case if the

25   action is legally “frivolous or malicious,” fails to state a claim upon which relief may be granted,

26   or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

27   § 1915(e)(2).

28   ////
                                                      1
 1          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227–28 (9th

 3   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 4   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 5   490 U.S. at 327.

 6          In order to avoid dismissal for failure to state a claim a complaint must contain more than

 7   “naked assertions,” “labels and conclusions,” or “a formulaic recitation of the elements of a cause

 8   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–57 (2007). In other words,

 9   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

10   statements do not suffice.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). Furthermore, a claim

11   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

12   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

13   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 129 S. Ct.

14   at 1949. When considering whether a complaint states a claim upon which relief can be granted,

15   the court must accept the allegations as true, Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007),

16   and construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

17   U.S. 232, 236 (1974).

18          The court finds the allegations in plaintiff’s complaint so vague and conclusory that it is

19   unable to determine whether the current action is frivolous or fails to state a claim for relief. The

20   court has determined that the complaint does not contain a short and plain statement as required
21   by Fed. R. Civ. P. 8(a)(2). Although the Federal Rules adopt a flexible pleading policy, a

22   complaint must give fair notice and state the elements of the claim plainly and succinctly. Jones

23   v. Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). Plaintiff must allege with at

24   least some degree of particularity overt acts which defendants engaged in that support plaintiff’s

25   claim. Id. Because plaintiff has failed to comply with the requirements of Fed. R. Civ. P. 8(a)(2),

26   the complaint must be dismissed. The court will, however, grant leave to file an amended
27   complaint.

28   ////
                                                       2
 1          If plaintiff chooses to amend the complaint, plaintiff must also set forth the jurisdictional

 2   grounds upon which the court’s jurisdiction depends. Federal Rule of Civil Procedure 8(a). As

 3   pled, it does not appear the court has jurisdiction over plaintiff’s claims. If plaintiff is attempting

 4   to establish diversity jurisdiction, plaintiff’s state citizenship must be diverse from the named

 5   defendant. See, e.g., Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 829 (1989)

 6   (explaining that “[w]hen a plaintiff sues more than one defendant in a diversity action, the

 7   plaintiff must meet the requirements of the diversity statute for each defendant or face

 8   dismissal”).

 9          Plaintiff is also informed that he cannot represent his company, Sheetmetal & Associates.

10   The right to represent oneself pro se is personal to the plaintiff and does not extend to other

11   parties. Simon v. Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008); see also Russell v.

12   United States, 308 F.2d 78, 79 (9th Cir. 1962) (“A litigant appearing in propria persona has no

13   authority to represent anyone other than himself.”). To the extent plaintiff is attempting to

14   represent Sheetmetal & Associates, the rules are clear that an entity may appear only by an

15   attorney. See Local Rule 183(a). Unlicensed laypersons, including the owners of companies,

16   officers of a corporation, partners of a partnership, and members of an association may not

17   represent their entities “pro se.” Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory

18   Council, 506 U.S. 194, 201–02 (1993) (“It has been the law for the better part of two centuries . . .

19   that a corporation may appear in the federal courts only through licensed counsel . . . . [T]hat rule

20   applies equally to all artificial entities.”); United States v. High Country Broadcasting Co., Inc., 3
21   F.3d 1244, 1245 (9th Cir. 1993). In this regard, “the law is clear that a corporation can be

22   represented only by a licensed attorney.” In re Bigelow, 179 F.3d 1164, 1165 (9th Cir. 1999).

23   Accordingly, plaintiff cannot assert any claim on behalf of Sheetmetal & Associates. If plaintiff

24   chooses to amend his complaint, he is ordered to file it on behalf of himself only as an individual

25   and without the use of “Esq.” after his name, which is consistent with federal rules and this

26   court’s local rules. Further, plaintiff must demonstrate how the conduct complained of has
27   resulted in a deprivation of his rights, not Sheetmetal & Associates’ rights.

28   ////
                                                        3
 1             In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

 2   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

 3   complaint be complete in itself without reference to any prior pleading. This is because, as a

 4   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

 5   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

 6   longer serves any function in the case. Therefore, in an amended complaint, as in an

 7   original complaint, each claim and the involvement of each defendant must be sufficiently

 8   alleged.

 9             In accordance with the above, IT IS HEREBY ORDERED that:

10             1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is granted;

11             2. Plaintiff’s complaint (ECF No. 1) is dismissed; and

12             3. Plaintiff is granted thirty days from the date of service of this order to file an amended

13   complaint that complies with the requirements of the Federal Rules of Civil Procedure, and the

14   Local Rules of Practice; the amended complaint must bear the docket number assigned this case

15   and must be labeled “Amended Complaint”; plaintiff must file an original and two copies of the

16   amended complaint; failure to file an amended complaint in accordance with this order will result

17   in a recommendation that this action be dismissed.

18   Dated: February 18, 2020
                                                          _____________________________________
19
                                                          CAROLYN K. DELANEY
20                                                        UNITED STATES MAGISTRATE JUDGE

21

22   15 murphy303.ifp-lta

23

24

25

26
27

28
                                                          4
